DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/22/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
Claims 33-34 have been amended.
Claims 44-45 have been added.
Claims 10-12, 31-34, and 44-45 are pending.
Claims 10-12, 31 withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 32-34 and 44-45 are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 33-34 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-34 and 44-45 recite the limitation "the method for decreasing or inhibiting regulatory T cell activity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 32-34 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of antibodies that specifically bind to Lrig1 and cause immunosuppression of regulatory T cell activity.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to a method employing a genus of antibodies that bind to Lrig1 and cause immunosuppression of regulatory T cell activity against activated T cells.  This would encompass a huge genus of structurally and functionally distinct antibodies that bind to various epitopes and function to inhibit Treg cells by a variety of mechanisms.  For example, the claims would encompass antibodies that deplete Tregs that inhibit any activity of Lrig1, that downregulate or upregulate Lrg1 expression.  The specification does not disclose a correlation between the structure of any Lrig1 antibody and the function of causing immunosuppression of Treg activity.  The state of the art is such that antibody based therapy is extremely complex and requires a deep understanding of protein-engineering techniques, mechanisms of action and resistance, and the interplay between the immune system. Antibodies can function as depleting antibodies by ADCC, as agonist or antagonists, and can modulate the immune system directly.  Furthermore, the development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, pages 278-279, of record).  Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the 
 Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). Note the following Court Decisions regarding the written description of antibodies in the context of the current claims. Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed Lrig-1 antibodies comprising the above functional limitations, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014). The specification at best describes a plan for making Lrig-1 antibodies with the claimed functional limitations and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Lrig-1 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). “A sufficient description of a genus AbbVie, 759 F.3d at 1297. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Applicant’s arguments filed 1/22/21 have been fully considered, but they are not persuasive.
Applicant argues that reduction to practice is not required to meet the written description requirement, and that procedures for generating antibodies are well known in the art.  Applicant argues the written description requirement has been met since Applicant was in possession of the LRIG1 protein, and the function of the antibody was described in the specification, and that methods of making LRIG1 antibodies were known. 
The fact that methods of producing antibodies were known in the art does not provide any information as to the actual structure (i.e. sequence) of antibodies that correlates with the claimed function, and does not satisfy the written description requirement.  As noted above, the instant specification does not disclose any species of antibodies, or any correlation between antibody structure and the claimed function.  Thus, the specification does not provide sufficient written description of the large family of antibodies implicated by the claimed methods.
Applicant argues that Lrig1 antibodies were commercially available.
Commercially available LRIG1 antibodies are known for use in detection of LRIG1.  The claims here encompass a functional subgenus of antibodies, wherein the antibodies function to cause immunosuppression of regulatory T cell activity in a cancer patient.  While information which is well known in the art need not be described in detail in the specification, no evidence has been provided that antibodies which bind Lrig-1 and function to cause immunosuppression of regulatory T cell activity are well known.  The written description requirement for a claimed genus can also be met by disclosing a representative number of species, or by disclosed a correlation between structure and .

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 32-34 and 44-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 20060204503 (of record).
The ‘503 publication teaches a method of treating cancer comprising administering to a subject an antibody binding molecule which specifically binds to a lung tumor associated protein, or an epitope or fragment therefore,  including Lrig1 of SEQ ID NO: 35 (see page 13-15 and 20-21, in particular).  The ‘503 publication teaches daily administration of the antibodies and administration of a single dose (i.e. administration once in a day, see page 53, in a particular).  The ‘503 publication teaches preferred doses to be 1-10 mg/kg (see page 53, in particular). The ‘503 publication teaches antibodies that bind to epitopes or fragments of the proteins found in the extracellular domain, and particularly teaches fragments of Lrig1 comprising residues 234-261, 263-286, 2897-308, of SEQ ID NO: 35, for example (see page 26-28 and Table 4, in particular).  SEQ ID NO: 35 of the '503 .
Applicant’s arguments filed 1/22/21 have been fully considered, but they are not persuasive.
Applicant argues that the ‘503 publication discloses 52 different lung tumor polypeptides as well as fragments and variants thereof, and suggests only hypothetical antibodies could be delivered to tumor cells for inhibition of such cells. Applicant argues that in contrast, the present claims are directed to methods for immunosuppression of Treg cells in a cancer patient, and the ‘503 publication does not suggest the claimed method. 
References may be relied upon for all that they would suggest to the ordinary artisan.  The ‘503 publication specifically teaches methods of treating cancer by administering an antibody that binds to an epitope of the lung tumor specific 
Applicant further argues that to anticipate a claim, a single reference must clearly and unequivocally disclose the claimed invention without any need for picking, choosing, and combining various disclosures not directly related to each other.  Applicant argues that the ‘503 application fails to anticipate the claims because one would have to pick and choose from many protein fragments, antibodies to said proteins, and delivery to regulatory T cell to arrive at the claimed invention. 
As noted above, the ‘503 publication specifically teaches methods of treating cancer by administering an antibody that binds to an epitope of the lung tumor specific polypeptides of SEQ ID NO: 1-52. Thus, it is clear that the cited reference discloses administration of antibodies to each of the disclosed lung cancer associating proteins, including SEQ ID NO: 35 (Lrig1). A species which is specifically disclosed in a prior art reference is anticipatory even though it appears “without special emphasis in a longer list.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Furthermore, even if choices are to be made, such choices do not disqualify the disclosure from being anticipatory. In Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361— 62 (Fed. Cir. 2012). In the instant case, the skilled worker would have immediately discerned and at once envisaged that the administered antibodies or cytotoxic conjugate antibodies are specific for each of the disclosed lung cancer proteins. Alternatively, it would be obvious to administer the antibodies against the lung tumor associated protein of SEQ ID NO: 35 for inducing killing of Lrig1 expressing cell for the reasons set forth above.
Applicant further argues that the antibodies of the ‘503 publication kill and 
An antibody which kills and depletes Lrig1 expressing cells via ADCC would deplete and kill Lirg1 expressing Treg cells, and thus, the antibodies taught in the ‘503 publication would deplete Treg cells via ADCC.  Depletion of Treg cells by an antibody in a patient would suppress Treg activity against activated T cell in said patient, and such an antibody would cause antibody or immune mediated suppression of said Treg activity, i.e. it would cause “immunosuppression of regulatory T cell activity” against activated T cells. For example, see US 2006/0083736 which discloses that ADCC (i.e. cell killing) activity of an antibody against a cell marker is an immunosuppressive effect and that depletion of cells by said antibody is an immunosuppressive effect.  See paragraph 5, wherein an “immunosuppressive” agent is defined to include an agent that inhibits an immunologic response, including by elimination of immune cells. See also Focosi et al., 2011, which is a review article describing monoclonal antibodies with immunosuppressive activity that are known in the art, and teaches that the mechanisms of these antibodies are diverse, but includes antibodies that kill or deplete immune cells via ADCC or via conjugation to a toxic moiety (see pages 1760-1761, Fig. 1 and Table 2, in particular). Thus, the broadest reasonable interpretation of antibodies that cause immunosuppression of regulatory T cell activity, would include antibodies that deplete or kill said Tregs.  Administration of the antibody of the ‘503 publication would deplete Treg cells in the treated subject and would causes antibody or immune mediated suppression of regulatory T cell activity against activated T cells in the treated subject.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644